
  Indonesia 1945 (reinst. 1959, rev. 2002)
  
  

  

  


Preamble


Whereas independence is the inalienable right of all nations, therefore, all colonialism must be abolished in this world as it is not in conformity with humanity and justice;


And the moment of rejoicing has arrived in the struggle of the Indonesian independence movement to guide the people safely and well to the gate of the independence of the state of Indonesia which shall be independent, united, sovereign, just and prosperous;


By the grace of God Almighty and motivated by the noble desire to live a free national life, the people of Indonesia hereby declare their independence.


Subsequent thereto, to form a government of the state of Indonesia which shall protect all the people of Indonesia and all the independence and the land that has been struggled for, and to improve public welfare, to educate the life of the people and to participate toward the establishment of a world order based on freedom, perpetual peace and social justice, therefore the independence of Indonesia shall be formulated into a constitution of the Republic of Indonesia which shall be built into a sovereign state based on a belief in the One and Only God, just and civilised humanity, the unity of Indonesia, and democratic life led by wisdom of thoughts in deliberation amongst representatives of the people, and achieving social justice for all the people of Indonesia.



Chapter I. Form of the State and Sovereignty



Article 1




1. The State of Indonesia shall be a unitary state in the form of a republic.




2. Sovereignty is in the hands of the people and is implemented according to this Constitution.




3. The State of Indonesia shall be a state based on the rule of law.



Chapter II. The People's Consultative Assembly (Majelis Permusyawaratan Rakyat or MPR)



Article 2




1. The MPR shall consist of the members of the DPR and the members of the DPD who have been elected through general elections, and shall be regulated further by law.




2. The MPR shall convene in a session at least once in every five years in the capital of the State.




3. All decisions of the MPR shall be taken by a majority vote.



Article 3




1. The MPR has the authority to amend and enact the Constitution.




2. The MPR shall inaugurate the President and/or Vice-President.




3. The MPR may only dismiss the President and/or Vice-President during his/her term of office in accordance with the Constitution.



Chapter III. The Executive Power



Article 4




1. The President of the Republic of Indonesia shall hold the power of government in  accordance with the Constitution.




2. In exercising his/her duties, the President shall be assisted by a Vice-President.



Article 5




1. The President shall be entitled to submit bills to the DPR.




2. The President may issue Government regulations as required to implement laws.



Article 6




1. Any candidate for President or Vice-President shall be a citizen of Indonesia since birth, shall never have acquired another citizenship by his/her own will, shall never have committed an act of treason against the State, and shall be mentally and physically capable of implementing the duties and obligations of President or Vice-President.




2. The requirements to become President or Vice-President shall be further regulated by law.



Article 6A




1. The President and Vice-President shall be elected as a single ticket directly by the people.




2. Each ticket of candidates for President and Vice-President shall be proposed prior to the holding of general elections by political parties or coalitions of political parties which are participants in the general elections.




3. Any ticket of candidates for President and Vice-President which polls a vote of more than fifty percent of the total number of votes during the general election and in addition polls at least twenty percent of the votes in more than half of the total number of provinces in Indonesia shall be declared elected as the President and Vice-President.




4. In the event that there is no ticket of candidates for President and Vice-President elected, the two tickets which have received the first and second highest total of votes in the general election shall be submitted directly to election by the people, and the ticket which receives the highest total of votes shall be sworn in as the President and Vice-President.




5. The procedure for the holding of the election of the President and Vice-President shall be further regulated by law.



Article 7


The President and Vice President shall hold office for a term of five years and may subsequently be reelected to the same office for one further term only.



Article 7A


The President and/or the Vice-President may be dismissed from his/her position during his/her term of office by the MPR on the proposal of the House of Representatives (Dewan Perwakilan Rakyat or DPR), both if it is proven that he/she has violated the law through an act of treason, corruption, bribery, or other act of a grave criminal nature, or through moral turpitude, and/or that the President and/or Vice-President no longer meets the qualifications to serve as President and/or Vice-President.



Article 7B




1. Any proposal for the dismissal of the President and/or the Vice-President may be submitted by the DPR to the MPR only by first submitting a request to the Constitutional Court to investigate, bring to trial, and issue a decision on the opinion of the DPR either that the President and/or Vice-President has violated the law through an act of treason, corruption, bribery, or other act of a grave criminal nature, or through moral turpitude, and/or that the President and/or Vice-President no longer meets the qualifications to serve as President and/or Vice-President.




2. The opinion of the DPR that the President and/or Vice-President has violated the law or no longer meets the qualifications to serve as President and/or Vice-President is undertaken in the course of implementation of the supervision function of the DPR.




3. The submission of the request of the DPR to the Constitutional Court shall only be made with the support of at least 2/3 of the total members of the DPR who are present in a plenary session that is attended by at least 2/3 of the total membership of the DPR.




4. The Constitutional Court has the obligation to investigate, bring to trial, and reach the most just decision on the opinion of the DPR at the latest ninety days after the request of the DPR was received by the Constitutional Court.




5. If the Constitutional Court decides that the President and/or Vice-President is proved to have violated the law through an act of treason, corruption, bribery, or other act of a grave criminal nature, or through moral turpitude; and/or the President and/or Vice-President is proved no longer to meet the qualifications to serve as President and/or Vice-President, the DPR shall hold a plenary session to submit the proposal to impeach the President and/or Vice-President to the MPR.




6. The MPR shall hold a session to decide on the proposal of the DPR at the latest thirty days after its receipt of the proposal.




7. The decision of the MPR over the proposal to impeach the President and/or Vice-President shall be taken during a plenary session of the MPR which is attended by at least 3/4 of the total membership and shall require the approval of at least 2/3 of the total of members who are present, after the President and/or Vice-President have been given the opportunity to present his/her explanation to the plenary session of the MPR.



Article 7C


The President may not freeze and/or dissolve the DPR.



Article 8




1. In the event that the President dies, resigns, is impeached, or is not capable of implementing his/her obligations during his/her term, he/she will be replaced by the Vice-President until the end of his/her term.




2. In the event that the position of Vice-President is vacant, the MPR should hold a session within sixty days at the latest to elect a Vice-President from two candidates nominated by the President.




3. In the event that the President and the Vice President die, resign, are impeached, or are permanently incapable of performing their tasks and duties within their term of office simultaneously, the tasks and duties of the presidency shall be undertaken by a joint administration of the Minister of Foreign Affairs, the Minister of Home Affairs, and the Minister of Defence. At the latest thirty days after that, the MPR shall hold a session to elect a new President and Vice President from the tickets nominated by the political parties or coalitions of political parties whose tickets won first and second place in the last presidential election, who will serve for the remainder of the term of office.



Article 9




1. Prior to taking office, the President and Vice President shall swear an oath in accordance with their respective religions or shall make a solemn promise before the MPR or DPR. The oath or promise shall be as follows:


Presidential (Vice-Presidential) Oath:


"I swear before God that, to the best of my ability, I shall fulfil as justly as possible my duties as President (Vice-President) of the Republic of Indonesia, that I shall uphold faithfully the Constitution, conscientiously implement all statutes and regulations, and shall devote myself to the service of Country and Nation."


Presidential (Vice-Presidential) Promise:


"I solemnly promise that, to the best of my ability, I shall fulfil as justly as possible my duties as President (Vice-President) of the Republic of Indonesia, that I shall uphold faithfully the Constitution, conscientiously implement all statutes and regulations, and shall devote myself to the service of Country and Nation."




2. In the event that the MPR or DPR is unable to convene a sitting, the President and Vice-President shall swear an oath in accordance with their respective religions or shall make a solemn promise before the leadership of the MPR witnessed by the leadership of the Supreme Court.



Article 10


The President is the Supreme Commander of the Army, the Navy and the Air Force.



Article 11




1. The President with the approval of the DPR may declare war, make peace and conclude treaties with other countries.




2. The President in making other international agreements that will produce an extensive and fundamental impact on the lives of the people which is linked to the state financial burden, and/or that will requires an amendment to or the enactment of a law, shall obtain the approval of the DPR.




3. Further provisions regarding international agreements shall be regulated by law.



Article 12


The President may declare a state of emergency. The conditions for such a declaration and the subsequent measures regarding a state of emergency shall be regulated by law.



Article 13




1. The President shall appoint ambassadors and consuls.




2. In the appointment of ambassadors, the President shall have regard to the opinion of the DPR.




3. The President shall receive the accreditation of ambassadors of foreign nations and shall in so doing have regard to the opinion of the DPR.



Article 14




1. The President may grant clemency and restoration of rights and shall in so doing have regard to the opinion of the Supreme Court.




2. The President may grant amnesty and the dropping of charges and shall in so doing have regard to the opinion of the DPR.



Article 15


The President may grant titles, decorations and other honours as provided by law.



Article 16


The President shall establish an advisory council with the duty of giving advice and considered opinion to the President, which shall be further regulated by law.



Chapter IV. Supreme Advisory Council


Deleted.



Chapter V. Ministers of State



Article 17




1. The President shall be assisted by Ministers of State.




2. Ministers of State shall be appointed and dismissed by the President.




3. Each Minister of State shall be responsible for a particular area of Government activity.




4. The formation, change, and dissolution of ministries of state shall be regulated by law.



Chapter VI. Regional Authorities



Article 18




1. The Unitary State of the Republic of Indonesia shall be divided into provinces and those provinces shall be divided into regencies (kabupaten) and municipalities (kota), each of which shall have regional authorities which shall be regulated by law.




2. The regional authorities of the provinces, regencies and municipalities shall administer and manage their own affairs according to the principles of regional autonomy and the duty of assistance (tugas pembantuan).




3. The authorities of the provinces, regencies and municipalities shall include for each a Regional People's House of Representatives (DPRD) whose members shall be elected through general elections.




4. Governors, Regents (bupati) and Mayors (walikota), respectively as head of regional government of the provinces, regencies and municipalities, shall be elected democratically.




5. The regional authorities shall exercise wide-ranging autonomy, except in matters specified by law to be the affairs of the central government.




6. The regional authorities shall have the authority to adopt regional regulations and other regulations to implement autonomy and the duty of assistance.




7. The structure and administrative mechanisms of regional authorities shall be regulated by law.



Article 18A




1. The authority relations between the central government and the regional authorities of the provinces, regencies and municipalities, or between a province and its regencies and municipalities, shall be regulated by law having regard to the particularities and diversity of each region.




2. The relations between the central government and regional authorities in finances, public services, and the use of natural and other resources shall be regulated and administered with justice and equity according to law.



Article 18B




1. The State recognises and respects units of regional authorities that are special and  distinct, which shall be regulated by law.




2. The State recognises and respects traditional communities along with their traditional customary rights as long as these remain in existence and are in accordance with the societal development and the principles of the Unitary State of the Republic of Indonesia, and shall be regulated by law.



Chapter VII. The People's Representative Council (Dewan Perwakilan Rakyat or DPR)



Article 19




1. Members of the DPR shall be elected through a general election.




2. The structure of the DPR shall be regulated by law.




3. The DPR shall convene in a session at least once a year.



Article 20




1. The DPR shall hold the authority to establish laws.




2. Each bill shall be discussed by the DPR and the President to reach joint approval.




3. If a bill fails to reach joint approval, that bill shall not be reintroduced within the same DPR term of sessions.




4. The President signs a jointly approved bill to become a law.




5. If the President fails to sign a jointly approved bill within 30 days following such approval, that bill shall legally become a law and must be promulgated.



Article 20A




1. The DPR shall hold legislative, budgeting and oversight functions.




2. In carrying out its functions, in addition to the rights regulated in other articles of this Constitution, the DPR shall hold the right of interpellation (interpelasi), the right of investigation (angket), and the right to declare an opinion.




3. Other than the rights regulated in other articles of this Constitution, every DPR member shall hold the right to submit questions, the right to propose suggestions and opinions, and the right of immunity.




4. Further provisions on the rights of the DPR and the rights of DPR members shall be regulated by law.



Article 21


DPR members shall have the right to propose bills.



Article 22




1. Should exigencies compel, the President shall have the right to establish government regulations in lieu of laws.




2. Such government regulations must obtain the approval of the DPR during its next session.




3. Should there be no such approval, these government regulations shall be revoked.



Article 22A


Further provisions regarding the procedures to establish laws shall be regulated by law.



Article 22B


DPR members may be removed from office, according to conditions and procedures which shall be regulated by law.



Chapter VIIA. The Council of Representatives of the Regions (Dewan Perwakilan Daerah or DPD)



Article 22C




1. The members of the DPD shall be elected from every province through a general election.




2. The total number of members of DPD in every province shall be the same, and the total membership of the DPD shall not exceed a third of the total membership of the DPR.




3. The DPD shall hold a session at least once every year.




4. The structure and composition of the DPD shall be regulated by law.



Article 22D




1. The DPD may propose to the DPR Bills related to regional autonomy, the relationship of central and local government, formation, expansion and merger of regions, management of natural resources and other economic resources, and Bills related to the financial balance between the centre and the regions.




2. The DPD shall participate in the discussion of Bills related to regional autonomy; the relationship of central and local government; formation, expansion, and merger of regions; management of natural resources and other economic resources, and financial balance between the centre and the regions; and shall provide consideration to the DPR over Bills on the State Budget and on Bills related to taxation, education, or religion.




3. The DPD may oversee the implementation of laws concerning regional autonomy, the formation, expansion and merger of regions, the relationship of central and local government, management of natural resources and other economic resources, implementation of the State Budget, taxation, education, or religion and shall in addition submit the result of such oversight to the DPR in the form of materials for its further consideration.




4. The members of the DPD may be removed from office under requirements and procedures that shall be regulated by law.



Chapter VIIB. General Elections



Article 22E




1. General elections shall be conducted in a direct, general, free, secret, honest, and fair manner once every five years.




2. General elections shall be conducted to elect the members of the DPR, DPD, the President and Vice-President, and the Regional People's Representative Council (Dewan Perwakilan Rakyat Daerah or DPRD).




3. The participants in the general election for the election of the members of the DPR and the members of the DPRDs are political parties.




4. The participants in the general election for the election of the members of the DPD are individuals.




5. The general elections shall be organised by a general election commission of a national, permanent, and independent character.




6. Further provisions regarding general elections shall be regulated by law.



Chapter VIII. Finances



Article 23




1. The State Budget as the basis of the management of state funds shall be determined annually by law and shall be implemented in an open and accountable manner in order to best attain the prosperity of the people.




2. The Bill on the State Budget shall be submitted by the President for joint consideration with the DPR, which consideration shall take into account the opinions of the DPD.




3. In the event that the DPR fails to approve the proposed Bill on the State Budget submitted by the President, the Government shall implement the State Budget of the preceding year.



Article 23A


All taxes and other levies for the needs of the State of a compulsory nature shall be regulated by law.



Article 23B


The forms and denomination of the national currency shall be regulated by law.



Article 23C


Other matters concerning state finances shall be regulated by law.



Article 23D


The State shall have a central bank, the structure, composition, authorities, responsibilities and independence of which shall be regulated by law.



Chapter VIIIA. Supreme Audit Board (Badan Pemeriksa Keuangan or BPK)



Article 23E




1. To investigate the management and accountability of state finances, there shall be a single Supreme Audit Board which shall be free and independent.




2. The result of any investigation of state finances shall be submitted to the DPR, DPD or DPRD in line with their respective authority.




3. Action following the result of any such investigation will be taken by representative institutions and/or bodies according to law.



Article 23F




1. The members of the BPK shall be chosen by the DPR, which shall have regard to any considerations of the DPD, and will be formally appointed by the President.




2. The leadership of the BPK shall be elected by and from the members.



Article 23G




1. The BPK shall be based in the capital of the nation, and shall have representation in every province.




2. Further provisions regarding the BPK shall be regulated by law.



Article 24




1. The judicial power shall be independent and shall possess the power to organise the judicature in order to enforce law and justice.




2. The judicial power shall be implemented by a Supreme Court and judicial bodies underneath it in the form of public courts, religious affairs courts, military tribunals, and state administrative courts, and by a Constitutional Court.




3. Other institutions whose functions have a relation with the judicial powers shall be regulated by law.



Article 24A




1. The Supreme Court shall have the authority to hear a trial at the highest (cassation) level, to review ordinances and regulations made under any law against such law, and shall possess other authorities as provided by law.




2. Each justice of the Supreme Court must possess integrity and a personality that is not dishonourable, and shall be fair, professional, and possess legal experience.




3. Candidate justices of the Supreme Court shall be proposed by the Judicial Commission to the DPR for approval and shall subsequently be formally appointed to office by the President.




4. The Chair and Vice-Chair of the Supreme Court shall be elected by and from the justices of the Supreme Court.




5. The structure, status, membership, and judicial procedure of the Supreme Court and its subsidiary bodies of judicature shall be regulated by law.



Article 24B




1. There shall be an independent Judicial Commission which shall possess the authority to propose candidates for appointment as justices of the Supreme Court and shall possess further authority to maintain and ensure the honour, dignity and behaviour of judges.




2. The members of the Judicial Commission shall possess legal knowledge and experience and shall be persons of integrity with a personality that is not dishonourable.




3. The members of the Judicial Commission shall be appointed and dismissed by the President with the approval of the DPR.




4. The structure, composition and membership of the Judicial Commission shall be regulated by law.



Article 24C




1. The Constitutional Court shall possess the authority to try a case at the first and final level and shall have the final power of decision in reviewing laws against the Constitution, determining disputes over the authorities of state institutions whose powers are given by this Constitution, deciding over the dissolution of a political party, and deciding disputes over the results of general elections.




2. The Constitutional Court shall possess the authority to issue a decision over an opinion of the DPR concerning alleged violations by the President and /or Vice-President of this Constitution.




3. The Constitutional Court shall be composed of nine persons who shall be constitutional justices and who shall be confirmed in office by the President, of whom three shall be nominated by the Supreme Court, three nominated by the DPR, and three nominated by the President.




4. The Chair and Vice-Chair of the Constitutional Court are elected by and from the constitutional justices.




5. Each constitutional justice must possess integrity and a personality that is not dishonourable, and shall be fair, shall be a statesperson who has a command of the Constitution and the public institutions, and shall not hold any position as a state official.




6. The appointment and dismissal of constitutional justices, the judicial procedure, and other provisions concerning the Constitutional Court shall be regulated by law.



Article 25


The appointment and dismissal of judges shall be regulated by law.



Chapter IXA. State Territory



Article 25A


The Unitary State of the Republic of Indonesia is an archipelagic state, the boundaries and rights of whose territory shall be established by law.



Chapter X. Citizens and Residents



Article 26




1. Citizens shall consist of indigenous Indonesian peoples and persons of foreign origin who have been legalised as citizens in accordance with law.




2. Residents shall consist of Indonesian citizens and foreign nationals living in Indonesia.




3. Matters concerning citizens and residents shall be regulated by law.



Article 27




1. All citizens shall be equal before the law and the government and shall be required to respect the law and the government, with no exceptions.




2. Every citizen shall have the right to work and to earn a humane livelihood.




3. Each citizen shall have the right and duty to participate in the effort of defending the State.



Chapter XA. Human Rights



Article 28


The freedom to associate and to assemble, to express written and oral opinions, etc., shall be regulated by law.



Article 28A


Every person shall have the right to live and to defend his/her life and existence.



Article 28B




1. Every person shall have the right to establish a family and to procreate based upon lawful marriage.




2. Every child shall have the right to live, to grow and to develop, and shall have the right to protection from violence and discrimination.



Article 28C




1. Every person shall have the right to develop him/herself through the fulfillment of his/her basic needs, the right to get education and to benefit from science and technology, arts and culture, for the purpose of improving the quality of his/her life and for the welfare of the human race.




2. Every person shall have the right to improve him/herself through collective struggle for his/her rights to develop his/her society, nation and state.



Article 28D




1. Every person shall have the right of recognition, guarantees, protection and certainty before a just law, and of equal treatment before the law.




2. Every person shall have the right to work and to receive fair and proper remuneration and treatment in employment.




3. Every citizen shall have the right to obtain equal opportunities in government.




4. Every person shall have the right to citizenship status.



Article 28E




1. Every person shall be free to choose and to practice the religion of his/her choice, to choose one's education, to choose one's employment, to choose one's citizenship, and to choose one's place of residence within the state territory, to leave it and to subsequently return to it.




2. Every person shall have the right to the freedom to believe his/her faith (kepercayaan), and to express his/her views and thoughts, in accordance with his/her conscience.




3. Every person shall have the right to the freedom to associate, to assemble and to express opinions.



Article 28F


Every person shall have the right to communicate and to obtain information for the purpose of the development of his/her self and social environment, and shall have the right to seek, obtain, possess, store, process and convey information by employing all available types of channels.



Article 28G




1. Every person shall have the right to protection of his/herself, family, honour, dignity, and property, and shall have the right to feel secure against and receive protection from the threat of fear to do or not do something that is a human right.




2. Every person shall have the right to be free from torture or inhumane and degrading treatment, and shall have the right to obtain political asylum from another country.



Article 28H




1. Every person shall have the right to live in physical and spiritual prosperity, to have a home and to enjoy a good and healthy environment, and shall have the right to obtain medical care.




2. Every person shall have the right to receive facilitation and special treatment to have the same opportunity and benefit in order to achieve equality and fairness.




3. Every person shall have the right to social security in order to develop oneself fully as a dignified human being.




4. Every person shall have the right to own personal property, and such property may not be unjustly held possession of by any party.



Article 28I




1. The rights to life, freedom from torture, freedom of thought and conscience, freedom of religion, freedom from enslavement, recognition as a person before the law, and the right not to be tried under a law with retrospective effect are all human rights that cannot be limited under any circumstances.




2. Every person shall have the right to be free from discriminative treatment based upon any grounds whatsoever and shall have the right to protection from such discriminative treatment.




3. The cultural identities and rights of traditional communities shall be respected in accordance with the development of times and civilisations.




4. The protection, advancement, upholding and fulfillment of human rights are the responsibility of the state, especially the government.




5. For the purpose of upholding and protecting human rights in accordance with the principle of a democratic and law-based state, the implementation of human rights shall be guaranteed, regulated and set forth in laws and regulations.



Article 28J




1. Every person shall have the duty to respect the human rights of others in the orderly life of the community, nation and state.




2. In exercising his/her rights and freedoms, every person shall have the duty to accept the restrictions established by law for the sole purposes of guaranteeing the recognition and respect of the rights and freedoms of others and of satisfying just demands base upon considerations of morality, religious values, security and public order in a democratic society.



Chapter XI. Religion



Article 29




1. The State shall be based upon the belief in the One and Only God.




2. The State guarantees all persons the freedom of worship, each according to his/her own religion or belief.



Chapter XII. State Defence and Security



Article 30




1. Every citizen shall have the right and duty to participate in the defence and security of the State.




2. The defence and security of the State shall be conducted through the total people's defence and security system, with the Indonesian National Military (TNI) and the Indonesian National Police (POLRI) as the main force, and the people as the supporting force.




3. TNI, consisting of the Army, Navy and Air Force, as an instrument of the State has the duty to defend, protect, and maintain the integrity and sovereignty of the State.




4. POLRI, as an instrument of the State that maintains public order and security, has the duty to protect, guard, and serve the people, and to uphold the law.




5. The structure and status of TNI and POLRI, the authority relationships between TNI and POLRI in performing their respective duties, the conditions concerning the participation of citizens in the defence and security of the State, and other matters related to defence and security, shall be regulated by law.



Chapter XIII. Education



Article 31




1. Every citizen has the right to receive education.




2. Every citizen has the obligation to undertake basic education, and the government has the obligation to fund this.




3. The government shall manage and organise one system of national education, which shall increase the level of spiritual belief, devoutness and moral character in the context of developing the life of the nation and shall be regulated by law.




4. The state shall prioritise the budget for education to a minimum of 20% of the State Budget and of the Regional Budgets to fulfil the needs of implementation of national education.




5. The government shall advance science and technology with the highest respect for religious values and national unity for the advancement of civilisation and prosperity of humankind.



Article 32




1. The State shall advance the national culture of Indonesia among the civilisations of the world by assuring the freedom of society to preserve and to develop cultural values.




2. The State shall respect and preserve local languages as national cultural treasures.



Chapter XIV. The National Economy and Social Welfare



Article 33




1. The economy shall be organized as a common endeavour based upon the principles of the family system.




2. Sectors of production which are important for the country and affect the life of the people shall be under the powers of the State.




3. The land, the waters and the natural resources within shall be under the powers of the State and shall be used to the greatest benefit of the people.




4. The organisation of the national economy shall be conducted on the basis of economic democracy upholding the principles of togetherness, efficiency with justice, continuity, environmental perspective, self-sufficiency, and keeping a balance in the progress and unity of the national economy.




5. Further provisions relating to the implementation of this article shall be regulated by law.



Article 34




1. Impoverished persons and abandoned children shall be taken care of by the State.




2. The State shall develop a system of social security for all of the people and shall empower the inadequate and underprivileged in society in accordance with human dignity.




3. The State shall have the obligation to provide sufficient medical and public service facilities.




4. Further provisions in relation to the implementation of this Article shall be regulated by law.



Chapter XV. National Flag, Language, Coat of Arms and Anthem



Article 35


The national flag of Indonesia shall be the Red and White (Sang Merah Putih).



Article 36


The national language shall be Indonesian (Bahasa Indonesia).



Article 36A


The national coat of arms shall be the Pancasila eagle (Garuda Pancasila) with the motto Unity in Diversity (Bhinneka Tunggal Ika).



Article 36B


The national anthem shall be Indonesia Raya.



Article 36C


Further provisions regarding the national flag, language, coat of arms and anthem shall be regulated by law.



Chapter XVI. Constitutional Amendments



Article 37




1. A proposal to amend the Articles of this Constitution may be included in the agenda of an MPR session if it is submitted by at least 1/3 of the total MPR membership.




2. Any proposal to amend the Articles of this Constitution shall be introduced in writing and must clearly state the articles to be amended and the reasons for the amendment.




3. To amend the Articles of this Constitution, the session of the MPR requires at least 2/3 of the total membership of the MPR to be present.




4. Any decision to amend the Articles of this Constitution shall be made with the agreement of at least fifty percent plus one member of the total membership of the MPR.




5. Provisions relating to the form of the unitary state of the Republic of Indonesia may not be amended.



Transitional Provisions



Article I


All existing state institutions shall remain in place in order to implement the provisions of this Constitution as long as new state institutions are not yet established in conformity with this Constitution.



Article II


All existing laws and regulations shall remain in effect as long as new laws and regulations have not yet taken effect under this Constitution.



Article III


The Constitutional Court shall be established at the latest by 17 August 2003, and the Supreme Court shall undertake its functions before it is established.



Additional Provisions



Article I


The MPR is tasked to undertake a review of the content and the legal status of the Decrees (TAP) of the MPRS and the MPR for decision by the MPR at its session in 2003.



Article II


With the enactment of this Amendment to the Constitution, the Constitution of the State of the Republic of Indonesia shall consist of the Preamble and the Articles.

